                                     8000 Flour Exchange Building - 310 Fourth Avenue South - Minneapolis, MN 55415
                                     Phone: 612.455.0500 - Fax: 612.455.0501 - www.trepanierlaw.com

                                     For Billing Questions: jspratt@trepanierlaw.com
                                     Federal Tax ID No. REDACTED




June 27, 2019                                                                                                Invoice Number:         28092

Management Registry, Inc. d/b/a Malone Workforce Solutions
Attn: Tim Malone and Terry Malone                                        Make check payable to TREPANIER MACGILLIS BATTINA P.A.
1868 Campus Place                                                               To pay by credit card, please go to www.trepanierlaw.com.
                                                                          Payment is due ten (10) days from date of this invoice. If you need
Louisville, KY 40299                                                            more time, please contact us to discuss other arrangements.
Client/Matter:     2567-001
Represent:         Management Registry, Inc. d/b/a Malone Workforce Solutions
Regarding:         Management Registry, Inc. d/b/a Malone Workforce Solutions -
                   Management Registry, Inc. v. A.W. Companies, Inc. et al



                 Professional Services

                                                                                                                   Hrs/Rate         Amount

                 May 2019

   5/28/2019 BMF Research marital privilege statute in Minnesota, as well as case law regarding                        1.50          112.50
                 marital privilege; draft memorandum of law regarding the research.                                   75.00/hr

   5/29/2019 AMK Review Defendants' memorandum of law in opposition to Plaintiff's motion for                         1.50           247.50
                 leave to amend the complaint; research Minnesota case law re: court sanctions;                     165.00/hr
                 draft memorandum with research findings.

                 VJE    Exchange e-mail with Jim Morris re: motion to compel production of                            0.70           262.50
                        documents and for sanctions; review Defendants' memorandum of law in                        375.00/hr
                        opposition to motion to amend complaint and for punitive damages.

                 BMF Research cases involving Rule 37 sanctions in the Federal District Court of                       0.50           37.50
                     Minnesota; draft case brief regarding the research.                                              75.00/hr



 REDACTED
   5/31/2019 VJE        Review and edit draft memorandum of law in support of motion to compel                        1.50           562.50
                        production of documents and seek sanctions; send edits to Jim Morris;                       375.00/hr
                        telephone call with Jim Morris re: same.



    REDACTED
TREPANIER MACGILLIS BATTINA P.A.
Invoice for Legal Services
Client/Matter:      2567-001
Represent:          Management Registry, Inc. d/b/a Malone Workforce Solutions                           Invoice Number:      28092
Regarding:          Management Registry, Inc. d/b/a Malone Workforce Solutions - Management
                    Registry, Inc. v. A.W. Companies, Inc. et al                                                           Page   2

                                                                                                             Hrs/Rate         Amount

               June 2019
               REDACTED
    6/3/2019



               VJE        Review e-mail correspondence re: problems with document production; review            0.80          300.00
                          memorandum of law in support of motion to compel production filed by Jim            375.00/hr
                          Morris; telephone call with Jim re: same and rescheduling of and preparation
                          for depositions.




REDACTED
TREPANIER MACGILLIS BATTINA P.A.
Invoice for Legal Services
Client/Matter:    2567-001
Represent:        Management Registry, Inc. d/b/a Malone Workforce Solutions                                Invoice Number:      28092
Regarding:        Management Registry, Inc. d/b/a Malone Workforce Solutions - Management
                  Registry, Inc. v. A.W. Companies, Inc. et al                                                                Page      3

                                                                                                                Hrs/Rate         Amount




REDACTED
  6/14/2019 AMK Review and save to the electronic file Defendant's motion to compel and                            0.90          148.50
                accompanying documents.                                                                          165.00/hr

  6/15/2019 VJE         Review e-mail correspondence from Magistrate Judge Menendez and opposing                   1.80          675.00
                        counsel re: meet and confer and hearing on motion to compel discovery;                   375.00/hr
                        telephone call with Jim Morris re: status, strategy and response; send e-mail re:
                        changing Batinich deposition to opposing counsel

  6/17/2019 AMK Review e-mail correspondence with opposing counsel and the Court discussing                        0.50              82.50
                the argument and scheduling of Plaintiff's motion to compel.                                     165.00/hr
             REDACTED
                        REDACTED



  6/18/2019 AMK Discuss strategy for motion to compel hearing with attorney Jim Morris and                         2.40          396.00
                attorney V. John Ella ; prepare documents for use at motion hearing; attend                      165.00/hr
                motion hearing; review the court's order on Plaintiff's motion to compel and
                discuss future case strategy with attorney Jim Morris and attorney V. John Ella.

             VJE        Attend meet-and-confer session on Defendants' motion to compel as local                    4.80        1,800.00
                        counsel per court order; attend hearing on Plaintiff's motion to compel; de-brief        375.00/hr
                        with James Morris; meet with James Morris re: to-do list in litigation, review
                        e-mail correspondence re depositions; review minute entry from Judge
                        Menendez; review basis for obtaining e-discovery costs as prevailing party.




REDACTED
                                     8000 Flour Exchange Building - 310 Fourth Avenue South - Minneapolis, MN 55415
                                     Phone: 612.455.0500 - Fax: 612.455.0501 - www.trepanierlaw.com

                                     For Billing Questions: jspratt@trepanierlaw.com
                                     Federal Tax ID No. REDACTED




October 01, 2019                                                                                             Invoice Number:         29010

Management Registry, Inc. d/b/a Malone Workforce Solutions
Attn: Tim Malone and Terry Malone                                        Make check payable to TREPANIER MACGILLIS BATTINA P.A.
1868 Campus Place                                                               To pay by credit card, please go to www.trepanierlaw.com.
                                                                          Payment is due ten (10) days from date of this invoice. If you need
Louisville, KY 40299                                                            more time, please contact us to discuss other arrangements.
Client/Matter:     2567-001
Represent:         Management Registry, Inc. d/b/a Malone Workforce Solutions
Regarding:         Management Registry, Inc. d/b/a Malone Workforce Solutions -
                   Management Registry, Inc. v. A.W. Companies, Inc. et al



                 Professional Services

                                                                                                                   Hrs/Rate         Amount

                 September 2019

    9/3/2019 VJE        Telephone call with James Morris re: defendants' strange motion to strike                     0.30           112.50
                        pleading, cancel hearing and ask for dispositive sanctions.                                 375.00/hr




REDACTED
                                     8000 Flour Exchange Building - 310 Fourth Avenue South - Minneapolis, MN 55415
                                     Phone: 612.455.0500 - Fax: 612.455.0501 - www.trepanierlaw.com

                                     For Billing Questions: jspratt@trepanierlaw.com
                                     Federal Tax ID No. REDACTED




December 01, 2019                                                                                            Invoice Number:         29495

Management Registry, Inc. d/b/a Malone Workforce Solutions
Attn: Tim Malone and Terry Malone                                        Make check payable to TREPANIER MACGILLIS BATTINA P.A.
1868 Campus Place                                                               To pay by credit card, please go to www.trepanierlaw.com.
                                                                          Payment is due ten (10) days from date of this invoice. If you need
Louisville, KY 40299                                                            more time, please contact us to discuss other arrangements.
Client/Matter:     2567-001
Represent:         Management Registry, Inc. d/b/a Malone Workforce Solutions
Regarding:         Management Registry, Inc. d/b/a Malone Workforce Solutions -
                   Management Registry, Inc. v. A.W. Companies, Inc. et al



                 Professional Services

                                                                                                                   Hrs/Rate         Amount

                 November 2019




REDACTED

 11/13/2019 AMK Prepare and organize motion papers and documents for court hearing; e-mail                            0.40            66.00
                correspondence with attorney Jim Morris re: Meijer subpoena.                                        165.00/hr
TREPANIER MACGILLIS BATTINA P.A.
Invoice for Legal Services
Client/Matter:   2567-001
Represent:       Management Registry, Inc. d/b/a Malone Workforce Solutions                     Invoice Number:      29495
Regarding:       Management Registry, Inc. d/b/a Malone Workforce Solutions - Management
                 Registry, Inc. v. A.W. Companies, Inc. et al                                                     Page      2

                                                                                                    Hrs/Rate         Amount

 11/14/2019 AMK Prepare and organize motion papers and documents for court hearing.                    0.40              66.00
                                                                                                     165.00/hr

             VJE    Review pleadings in advance of hearing on latest motion to compel; attend          2.80        1,050.00
                    hearing before Magistrate Judge as required as local counsel.                    375.00/hr

 11/18/2019 AMK Review and save court filings and court order re: motion to compel.                    0.20              33.00
                                                                                                     165.00/hr




REDACTED
                                     8000 Flour Exchange Building - 310 Fourth Avenue South - Minneapolis, MN 55415
                                     Phone: 612.455.0500 - Fax: 612.455.0501 - www.trepanierlaw.com

                                     For Billing Questions: jspratt@trepanierlaw.com
                                     Federal Tax ID No. REDACTED




March 1, 2020                                                                                                Invoice Number:         30238

Management Registry, Inc. d/b/a Malone Workforce Solutions
Attn: Tim Malone and Terry Malone                                        Make check payable to TREPANIER MACGILLIS BATTINA P.A.
1868 Campus Place                                                               To pay by credit card, please go to www.trepanierlaw.com.
                                                                          Payment is due ten (10) days from date of this invoice. If you need
Louisville, KY 40299                                                            more time, please contact us to discuss other arrangements.
Client/Matter:     2567-001
Represent:         Management Registry, Inc. d/b/a Malone Workforce Solutions
Regarding:         Management Registry, Inc. d/b/a Malone Workforce Solutions -
                   Management Registry, Inc. v. A.W. Companies, Inc. et al



                 Professional Services

                                                                                                                   Hrs/Rate         Amount

                 February 2020




 REDACTED
TREPANIER MACGILLIS BATTINA P.A.
Invoice for Legal Services
Client/Matter:   2567-001
Represent:       Management Registry, Inc. d/b/a Malone Workforce Solutions                    Invoice Number:      30238
Regarding:       Management Registry, Inc. d/b/a Malone Workforce Solutions - Management
                 Registry, Inc. v. A.W. Companies, Inc. et al                                                    Page   2

                                                                                                   Hrs/Rate         Amount

  2/21/2020 VJE     Participate as local counsel in telephonic hearing with Magistrate Judge          1.00          375.00
                    Menendez regarding pending discovery issues and trial scheduling order;         375.00/hr
                    de-brief with Jim Morris after call.




REDACTED
